Name: Commission Regulation (EC) NoÃ 724/2008 of 24Ã July 2008 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 26.7.2008 EN Official Journal of the European Union L 198/30 COMMISSION REGULATION (EC) No 724/2008 of 24 July 2008 concerning the classification of certain goods in the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex should be classified under the CN code indicated in column 2, by virtue of the reasons set out in column 3 of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column 2 of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 2008. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 360/2008 (OJ L 111, 23.4.2008, p. 9). (2) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) Liquid product made up as pepper sauce, prepared from pods of pepper which is mixed with salt and is fermented over three years. After fermentation vinegar is added. The product is available in different varieties, e.g. as green pepper sauce. 2103 90 90 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, and the wording of CN codes 2103, 2103 90 and 2103 90 90. The mixing with salt, the fermentation and the addition of vinegar is to be considered as a process of manufacturing which goes beyond the process mentioned in Note 1 to Chapter 9. Consequently the products no longer retain the essential character of goods of Chapter 9. Because of the composition and the use of the product, it is to be classified in heading 2103. See also Harmonised System Explanatory Notes to heading 2103 (A), second paragraph, last sentence.